Citation Nr: 0716768	
Decision Date: 06/06/07    Archive Date: 06/18/07	

DOCKET NO.  05-14 090	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a partial tear of the left pectoral muscle 
prior to July 5, 2006.   

2.  Entitlement to a current evaluation in excess of 20 
percent for the residuals of a partial tear of the left 
pectoral muscle with degenerative joint disease of the left 
(minor) shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 
to April 1995.  

This case comes before the Board of Veterans' 
Appeals (Board) on appeal of January 2004 and July 
2006 decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of July 2006, the RO granted a 
10 percent evaluation for the service-connected residuals of 
a partial tear of the left pectoral muscle with degenerative 
joint disease of the left (minor) shoulder, effective 
September 25, 2003, the date of receipt of the veteran's 
claim.  That same rating decision granted a 20 percent 
evaluation for the veteran's service-connected residuals of a 
partial tear of the left pectoral muscle with degenerative 
joint disease of the left (minor) shoulder, effective from 
July 5, 2006, the date of a VA orthopedic examination which 
determined that the veteran's left shoulder symptomatology 
was "as likely as not" related to his service-connected 
partial tear of the left pectoral muscle.  

For reasons which will become apparent, the issue of 
entitlement to a current evaluation in excess of 20 percent 
for the service-connected residuals of a partial tear of the 
left pectoral muscle, with degenerative joint disease of the 
left (minor) shoulder is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Prior to September 7, 2005, the veteran's service-
connected residuals of a partial tear of the left pectoral 
muscle were productive of no more than malunion or nonunion 
of the clavicle or scapula, with no evidence of moderate 
impairment of the intrinsic muscles of the left (minor) 
shoulder girdle, and, specifically, the pectoralis major I 
muscle.  

2.  Effective the date of a VA orthopedic examination on 
September 7, 2005, there was documented evidence of a 
moderate, but no more, loss of muscle mass of the left 
lateral pectoral muscle productive of a moderate loss of 
muscle strength in the left arm.  


CONCLUSIONS OF LAW

1.  Prior to September 7, 2005, the criteria for an 
evaluation in excess of 10 percent for the service-connected 
residuals of a partial tear of the left pectoral muscle were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
and Part 4, Codes 5201, 5203 (2006).  

2.  Effective September 7, 2005, the criteria for an 
evaluation of 20 percent, but no more, for the service-
connected residuals of a partial tear of the left pectoral 
muscle were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73 and Part 4, Code 5303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; VA and private medical records; and VA and 
private examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000)  

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of a partial tear of the left 
pectoral muscle.  In pertinent part, it is contended that 
various manifestations of that disability are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the schedular evaluation 
now assigned.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  There are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including § 4.2 [See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

In the present case, the veteran's claim for an increased 
evaluation for the service-connected residuals of a partial 
tear of the left pectoral muscle was received on 
September 25, 2003.  

At the time of a VA orthopedic examination in December 2003, 
the veteran stated that, in 1992, while in service, he had 
injured his left pectoral muscle while lifting weights.  
Following this injury, the veteran received treatment in the 
form of medication and physical therapy.  Notwithstanding 
this treatment, the veteran developed pain in his left 
shoulder, and, reportedly, could not perform overhead work.  

On physical examination, there was tenderness around and on 
motion of the left shoulder joint.  Range of motion 
measurements showed abduction to 130 degrees, with flexion to 
150 degrees, and 90 degrees of internal and external 
rotation, with pain on internal rotation.  Adduction was to 
30 degrees.  

According to the examiner, when subjected to resistance, the 
veteran's left arm was weaker than his right.  In the area of 
the pectoralis muscle at the lateral aspect going towards the 
insertion into the pectoral groove, there was a flattened, 
decreased muscular mass.  The pertinent clinical impression 
was of a partial tear of the left pectoralis muscle, with 
accompanying chronic pain and decreased range of motion.  

Magnetic resonance imagining of the veteran's left upper 
extremity conducted by the VA in January 2004 was consistent 
with severe degenerative hypertrophic changes in the 
acromioclavicular joint resulting in impingement on the 
supraspinatus muscle and tendon.  Noted at the time of 
evaluation was that there was no evidence of any rotator cuff 
tear, or significant joint effusion.  Nor was there any 
evidence of muscle atrophy.  The biceps tendon, as well as 
the anterior and posterior labrum, was unremarkable.  

Private treatment records covering the period from June to 
December 2004 show treatment during that time for various 
left upper extremity problems.  In an entry of late 
June 2004, it was noted that the veteran felt as if his left 
upper extremity problems were getting worse.  Range of motion 
measurements showed normal elevation and external rotation on 
the left.  The supraspinatus and infraspinatus on the left 
were painful, but showed normal strength.  The subscapularis 
sign was negative, while the impingement sign was positive.  
According to the examiner, there was evidence of a partial 
pectoralis tear on the left, though the veteran's tendon 
tensed voluntarily.  The clinical impression was of 
impingement, with a possible minor contribution from the 
veteran's old pectoralis tear.  

In an entry of mid-December 2004, it was noted that, based on 
the results of a previous injection, it appeared that the 
majority of the veteran's problem was the result of his 
acromioclavicular joint and its secondary effect on the 
rotator cuff.  

At the time of a September 7, 2005 VA orthopedic examination, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  When questioned, the veteran 
complained of pain in his left shoulder of progressive 
severity.  Reportedly, this pain was 8/10 in severity, and 
increased with movement of the left shoulder.  According to 
the veteran, he was unable to use his left arm when driving, 
and could not do any pushing.  Also noted was that the 
veteran had very little residual range of motion in his left 
shoulder.  

On physical examination, grip strength in the veteran's left 
hand was reduced by 60 percent.  Range of motion measurements 
showed anterior flexion to 70 degrees, with extension to 
20 degrees, abduction to 80 degrees, and internal and 
external rotation to 70 degrees, all of which were 
accompanied by pain.  According to the examiner, there was a 
moderate loss of muscle mass in the left lateral pectoral 
muscle.  Also noted was some tenderness to palpation in all 
of the costochondral joints on the left side of the chest.  
Abduction and adduction of the left upper arm against 
resistance showed evidence of moderate to severe weakness of 
the left upper arm.  

In the opinion of the examiner, the muscle which had been 
injured in service was the left pectoralis major muscle.  
Once again, it was noted that the veteran had very little use 
of his left arm or left hand, primarily due to pain and an 
inability to move the joint through its normal range of 
motion.  In the opinion of the examiner, there was a moderate 
loss of muscle strength in the veteran's left arm.  The 
pertinent diagnosis noted was partial tear of the left 
pectoralis major muscle.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted where there is evidence of nonunion 
or malunion of the clavicle or scapula, without loose 
movement.  A 20 percent evaluation requires demonstrated 
evidence of nonunion of the clavicle or scapula, with 
accompanying loose movement.  38 C.F.R. § 4.71a and Part 4, 
Code 5203 (2006).  

A 20 percent evaluation is, similarly indicated where there 
is a limitation of arm motion at shoulder level, or to midway 
between the side and shoulder level.  38 C.F.R. § 4.71a and 
Part 4, Code 5201 (2006).  Finally, a 20 percent evaluation 
is in order where there is evidence of moderate or moderately 
severe impairment of function of Muscle Group III of the 
shoulder girdle and arm, which is to say, the intrinsic 
muscles of the shoulder girdle, including the pectoralis 
major I (clavicular) muscle.  38 C.F.R. § 4.73 and Part 4, 
Code 5303 (2006).  

In like manner, a 30 percent evaluation is warranted where 
there is demonstrated evidence of a limitation of arm motion 
to 25 degrees from the side.  38 C.F.R. § 4.71a and Part 4, 
Code 5201 (2006).  A 30 percent evaluation is, similarly, 
indicated where there is evidence of severe impairment of 
function of Muscle Group III of the shoulder girdle and arm, 
which is to say, the intrinsic muscles of the shoulder 
girdle, including the pectoralis major I (clavicular) muscle.  
38 C.F.R. § 4.73 and Part 4, Code 5303 (2006).  

Based on the aforementioned, it is clear that, prior to 
September 7, 2005, the veteran's service-connected residuals 
of a partial tear of the left pectoral muscle warranted no 
more than a 10 percent evaluation.  This is particularly the 
case given the fact that, prior to that date, range of motion 
for the veteran's left upper extremity was relatively good.  
More specifically, he was able to abduct to 130 degrees, and 
forward flex to 150 degrees, both out of a possible 180 
degrees.  

Not until a subsequent VA orthopedic examination on 
September 7, 2005 was there documented evidence of moderate 
disability sufficient to warrant the assignment of a 
20 percent evaluation.  While it is true that, at the time of 
that examination, the veteran exhibited abduction to 80 
degrees, insufficient to warrant the assignment of an 
increased evaluation based on limitation of arm motion, there 
was nonetheless noted the presence of a moderate loss of 
muscle mass of the left lateral pectoral muscle producing a 
moderate loss of muscle strength in the left arm.  Such a 
finding is consistent with moderate impairment of a component 
of Muscle Group III, specifically, the pectoralis major I 
(clavicular) muscle, and warrants the assignment of a 
20 percent evaluation.  A greater than 20 percent evaluation 
is not in order, inasmuch as, based on the evidence of 
record, there is no indication that the veteran suffers from 
severe impairment of Muscle Group III, which is to say, the 
intrinsic muscles of the shoulder girdle.  See 38 C.F.R. 
§ 4.73 and Part 4, Code 5303 (2006).  

The Board has taken into consideration the veteran's 
contentions regarding the increase in severity of his 
service-connected residuals of a partial tear of the left 
pectoral muscle.  Nonetheless, based on the evidence of 
record, the Board is of the opinion that, prior to 
September 7, 2005, no more than a 10 percent evaluation was 
in order for that particular disability.  Nor is there 
evidence that, effective September 7, 2005, the veteran is 
entitled to greater than a 20 percent evaluation for the 
service-connected residuals of a partial tear of the left 
pectoral muscle.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. 
121.  

In the present case, in correspondence of October 2003 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of a partial tear of the left pectoral 
muscle prior to September 7, 2005 is denied.  

An evaluation of 20 percent, but no more, for the service-
connected residuals of a partial tear of the left pectoral 
muscle effective September 7, 2005 is granted, subject to 
those regulations governing the payment of monetary benefits.  


REMAND

In addition to the above, the veteran in this case seeks 
entitlement to a current evaluation in excess of 20 percent 
for the service-connected residuals of a partial tear of the 
left pectoral muscle, with accompanying degenerative joint 
disease of the left (minor) shoulder.  In that regard, and as 
noted above, at the time of a VA orthopedic examination in 
July 2006, it was determined that the veteran's left shoulder 
pathology was "as likely as not" related to his inservice 
tear of the left pectoralis major muscle.  Based on such 
evidence, the RO, in a rating of July 2006, assigned a 
20 percent evaluation for the service-connected residuals of 
a partial tear of the left pectoral muscle with degenerative 
joint disease of the left (minor) shoulder, effective July 5, 
2006, the date of that VA orthopedic examination.  
Regrettably, notwithstanding the findings on VA examination, 
some questions remain as to the current severity of the 
veteran's service-connected muscle tear and degenerative 
joint disease.  

More specifically, at the time of the aforementioned VA 
orthopedic examination in July 2006, it was noted that the 
veteran could both flex and adduct his left shoulder to 
90 degrees, although with pain.  However, in the next 
statement, the examiner comments that the veteran exhibits 
"no adduction."  Clearly, there is no possibility that the 
veteran could adduct his left shoulder to 90 degrees if he 
has "no adduction."  Under the circumstances, the Board is 
unsure whether the examiner meant to indicate that the 
veteran could "abduct" as opposed to "adduct" (his 
arm/shoulder) to 90 degrees.  This is particularly important 
given the fact that, if the veteran truly has no ability to 
"abduct" his left arm, an increased rating may be warranted.  

Under the circumstances, the Board is of the opinion that an 
additional VA examination is necessary prior to a final 
adjudication of the veteran's current claim for increase.  
Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2006, the date of the 
most recent VA orthopedic examination of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
residuals of a partial tear of the left 
pectoral muscle with accompanying 
degenerative joint disease of the left 
(minor) shoulder.  The RO is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected residuals of a partial tear of 
the left pectoral muscle with 
accompanying degenerative joint disease 
of the left (minor) shoulder, to include 
any and all muscle impairment [moderate, 
moderately severe, or severe], limitation 
of range of motion [which is to say, 
abduction, adduction, flexion (i.e., 
forward elevation, and internal/external 
rotation], as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected left upper 
extremity disability.  To the extent 
possible, any additional functional loss 
or limitation of motion attributable to 
such flare-ups should be described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the 
service-connected residuals of a partial 
tear of the left pectoral muscle with 
accompanying degenerative joint disease 
of the left (minor) shoulder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in 
August 2006.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


